United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 13, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40145
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                versus

                         JOHN JASON SOLLEDER,

                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:03-CR-121-1
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     John Jason Solleder appeals his sentence following his guilty-

plea conviction for possession with intent to distribute five grams

or more, but less than 50 grams of cocaine base.    Solleder argues

that the district court erred in converting $4,400 in cash that was

recovered from his residence into a quantity of cocaine base and

including this amount of drugs in the computation of his base

offense level.    Solleder asserts that the district court failed to

determine that this constituted relevant conduct and that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-40145
                                    -2-

quantity of drugs seized did not accurately reflect the scale of

the offense.         He also contends that the money found at his

residence did not consist solely of sums from the sale of cocaine

base but also related to transactions involving other controlled

substances and included gambling winnings.

     During the sentencing proceedings, a written statement from

Solleder was admitted in which he stated that the money found at

his house came from the sale of crack cocaine.              Additionally, an

investigator with the Texas Department of Public Safety testified

that Solleder told him that the money was obtained from the sale of

drugs on the day that he was arrested.          This evidence supports the

district court’s decision to overrule Solleder’s objections and to

adopt   the   PSR.     The   district   court   did   not   clearly   err   by

determining    that    evidence   of    additional    cocaine   transactions

constituted relevant conduct, nor did it clearly err by converting

the currency to a quantity of cocaine base.           See United States v.

Vital, 68 F.3d 114, 118 (5th Cir. 1995); United States v. Bethley,

973 F.2d 396, 401 (5th Cir. 1992).

     AFFIRMED.